Citation Nr: 1126128	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence had been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1969.  He earned the Purple Heart Medal.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which found that no new and material evidence had been received to reopen the Veteran's claim for entitlement to service connection for PTSD.  

The Board has a legal duty to address the 'new and material evidence' requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Board notes that the Veteran initially filed a claim for entitlement to service connection for PTSD; however, pursuant to the recent holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the Veteran's claim as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1988 rating decision, issued in December 1988, the RO denied entitlement to service connection for PTSD; the Veteran filed a timely notice of disagreement (NOD), and was issued a statement of the case in March 1989; however, the Veteran did not perfect the appeal of this issue, and this decision is final.

2.  Evidence added to the record since the November 1988 rating decision relates, by itself or when considered with previous evidence of record, to unestablished facts necessary to substantiate the Veteran's service connection claim for PTSD.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the November 1988 rating decision sufficient to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


Claim to Reopen

The issue before the Board is whether the appellant has submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

As noted above, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the United States Court of Appeals for Veterans Claims (Court) found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

In the November 1988 rating decision, the Veteran's claim for service connection for a nervous condition, claimed as PTSD was denied because it was not noted in service or on the most recent VA examination.  The RO noted that, at the Veteran's June 1988 psychiatric evaluation, the Veteran's chief complaints were depression, temper and insomnia, which had been present for many years.  The diagnosis was dysthymic disorder.

The evidence submitted since the November 1988 rating decision includes medical records showing ongoing psychiatric treatment for PTSD, and for anxiety disorder, which was found to be related to his cited traumatic experiences in Vietnam while on active duty.  This evidence is new, as it was not part of the record at the time of the November 1988 rating decision.  In addition, it is material, as it relates to an unestablished fact necessary to substantiate the claim, by indicating that the Veteran may have a psychiatric disorder that is related to service, an element missing at the time of the previous, final rating decision.  38 C.F.R. § 3.303.  Accordingly, the appellant's service connection claim for an acquired psychiatric disorder, to include PTSD is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.  To this extent, the appeal is granted.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  Unfortunately, this case must be remanded for additional development.

As an initial matter, the Veteran indicated in a June 2008 statement that Social Security has classified him with bipolar disorder.  It appears from this statement that the Veteran is in receipt of benefits from the Social Security Administration.  The Board notes that once VA is put on notice that the Veteran is in receipt of Social Security Administration benefits, VA has a duty to obtain the records associated with that decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board is aware that it need not obtain Social Security Administration records if there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, in this case, it appears that the Veteran receives disability payments based, at least in part, upon a psychiatric disability.

In addition, clarification is needed to determine whether the Veteran has a current diagnosis of a psychiatric disorder, and, if so, whether such disorder is related to the Veteran's active duty.  An October 2007 VA medical record shows that the Veteran was diagnosed with a mood disorder due to chronic pain syndrome and hypothyroidism, a question of anxiety disorder as opposed to PTSD, and adjustment disorder with depression and anxiety.  The medical evidence of record reflects ongoing treatment for PTSD and chronic generalized anxiety disorder, including an August 2008 VA medical record which shows that the Veteran's PTSD is unrelated to combat.  In addition, a January 2009 VA examination reflects that the Veteran did not have a diagnosis of PTSD, but had anxiety disorder that was associated with his traumatic experiences in Vietnam while on active duty.  Finally, the most recent VA psychiatric examination reflects that the examiner found that there was no current diagnosis of a psychiatric disorder, even though the examiner noted that the Veteran is currently being prescribed with anti-depressant and anti-anxiety medication.  As such, the Board finds that a psychiatric examination is necessary, to obtain an opinion as to whether the Veteran has a currently diagnosed psychiatric disorder, including a thorough rationale which explains the diagnoses found in the medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the Social Security Administration.  If records are unavailable, Social Security Administration should so indicate.

2.  The AOJ should make arrangements for the Veteran to be afforded a psychiatric examination, by an appropriate specialist, to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD,
 which is related to service, the result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The psychiatric examiner should offer an opinion as to whether the Veteran has any currently diagnosed psychiatric disorder and, if so, whether it is at least as likely as not (50 percent or more probability) that the Veteran's psychiatric disorder is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include his combat experiences in service, which have already been determined.  In rendering this opinion, the examiner should reconcile the various diagnoses in the medical evidence of record, including PTSD, generalized anxiety disorder, a mood disorder, and adjustment disorder with anxiety and depression, and the June 2010 VA examination, in which the examiner found no diagnosis of a psychiatric disorder.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


